DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 06/30/2022 has been entered. Claims 1-19 are pending. Claims 1-19 have been amended. Claims 20-23 are canceled. Applicant’s amendment to the drawings has remedied the objection set forth in the Non-Final Action mailed 04/01/2022. Applicant’s amendment to the claims has remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has remedied the 35 USC 112(a) and 35 USC 112(b) rejections set forth in the Non-Final Action.
Response to Argument
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements each filed 04-29-2022 has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “having a frustroconical chamfer” in line 22, but should recite “having a frustoconical chamfer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US 2018/0326219 A1) herein after Wolf in view of Seymour et al. (US 2013/0030352 A1) herein after Seymour and Sjostedt (US 2010/0029127 A1). 
Regarding claim 1, Wolf teaches a surgical lead (fig. 9 and Para [0069] “Laminectomy lead connector system 900 is comprised of IPG 902 connected to laminectomy lead connector 916 which is in turn connected to paddle shaped laminectomy lead 950”) comprising: a flexible panel (fig. 11B and Para [0087] “Paddle shaped laminectomy lead 950 is comprised of a flexible biocompatible sheet having components molded within it”); a set of electrode arrays imbedded in the flexible panel (Para [0088] “Paddle shaped laminectomy lead 950 further comprises electrodes 926a-926f and 928a-928f”); a set of leads integrally formed with the flexible panel (fig. 11B: leads 904, 905, 906 are formed within paddle shaped lead 950); a set of lumens (claim 7: “the third flexible lead further comprising a first lead body with a first internal lumen; the fourth flexible lead further comprising a second lead body with a second internal lumen”); at least one lumen of the set of lumens, resident in at least one lead of the set of leads (claim 7: “the third flexible lead further comprising a first lead body with a first internal lumen; the fourth flexible lead further comprising a second lead body with a second internal lumen”); a set of conductors in the at least one lead of the set of leads (Para [0088] “One each of electrodes 926a-926f are connected to a single wire in electrode line bundle 1114” and fig. 11B shows the connection of the conductors to the lead); a set of contacts, attached to the at least one lead of the set of leads (Para [0076] “One wire each of electrode line bundle 1014 is connected to integrally formed contacts 910a, 910b, 910c, 910d, 910e and 910f”); at least one conductor of the set of conductors, connected between a contact of the set of contacts and an electrode array of the set of electrode arrays (fig. 9: contacts 910 are connected to lead 906, which are connected to electrodes 926a-926f);  a set of window portals, in the flexible panel, adjacent to and distal from the set of electrode arrays (fig. 11B and Para [0087] “In a preferred embodiment, paddle shaped laminectomy lead 950 further comprises transparent window 918, transparent window 911 and transparent window 919”); a set of optical fibers (optical fibers 1053, 1115, and 1152); at least one optical fiber of the set of optical fibers resident in the at least one lumen of the set of lumens (Para [0065] “Removably disposed within central lumen 708 is optical fiber assembly 702”) a set of ferrules (fig. 11A: collets 1112a-c); and at least one ferrule, of the set of ferrules, positioned on the at least one optical fiber of the set of optical fibers (Para [0082] “Optical fiber assembly 702b includes optical fiber 1115 integrally formed with collet 1112b”), but does not explicitly disclose a set of side firing sections; at least one of the optical fiber of the set of optical fibers having at least one side firing section of the set of side firing sections; the at least one side firing section positioned adjacent a window portal of the set of window portals; and at least one ferrule, of the set of ferrules, having a frustoconical chamfer, surrounding and receiving an elastic compression from a lead body of the at least one optical fiber of the set of optical fibers.
However, in a similar optical stimulation lead system,  Seymour discloses a set of side firing sections; at least one of optical fiber of the set of optical fibers having at least one side firing section of the set of side firing sections (fig. 2 and Para [0029] “an optical aperture 162 is a hole or window of optically diffusive material that functions as an optical port that allows passage of optical light from an optical light source or waveguide 160 coupled adjacent to (e.g. layered behind) the neural interface array 110”); the at least one side firing section positioned adjacent a window portal of the set of window portals (fig. 3 and Para [0033] “The apertures 162 or diffusion ports of the waveguide 160 may be aligned with optical ports 163 of the neural interface array 110”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf to further include  a set of side firing sections; at least one of the optical fiber of the set of optical fibers having at least one side firing section of the set of side firing sections; the at least one side firing section positioned adjacent a window portal of the set of window portals as disclosed by Seymour as a way to provide optical visualization of stimulation of lateral tissue.
Furthermore, Sjostedt discloses using a ferrule with a frustoconical chamfer that surrounds and receives a lead body (e.g., fig. 5 ferrule 3 has a double sided frustoconical shape for receiving a medical lead 5 and Para [0030] “wherein said opening forms part of a frustoconical section for receiving an enlarged member or section for forming a seal with an implantable medical lead. In an exemplary embodiment, the enlarged member comprises a ferrule slidably movable relative to the medical lead. In other embodiments, the ferrule forms a fluid tight seal against the”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour to have the shape of the chamfer of the ferrule be frustoconical and provide a surrounding area to receive with elastic compression for the lead body as disclosed by Sjostedt because doing so allows a fluid seal to form between the lead and the ferrule which prevents bodily fluids from interfering with the lead (Sjostedt Para [0030]).
Regarding claim 2, Wolf in view of Seymour and Sjostedt disclose the surgical lead of claim 1, and Seymour further discloses a set of reflectors (Para [0029] “the optical aperture 162 may include micromirrors or other reflective or scattering mechanisms”); and, at least one reflector, of the set of reflectors, adjacent to the at least one side firing section of the set of side firing sections (Para [0029] “the optical aperture 162 may include micromirrors or other reflective or scattering mechanisms to help regulate the passage of light through the optical delivery port”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the surgical lead of Wolf in view of Seymour and Sjostedt to include a set of reflectors and at least one reflector, of the set of reflectors adjacent to the at least one side firing section of the set of side firing section as further disclosed by Seymour as a way to regulate and controllably direct the passage of light. 
Regarding claim 3, Wolf in view of Seymour and Sjostedt as presented above further discloses a set of diffusion chambers (Wolf: fig. 11B: lumens in receiving leads 904, 905, and 906); at least one diffusion chamber of the set of diffusion chambers connected to the at least one lead of the set of leads (Wolf fig. 11B: receive leads 904, 905, 906, Fig. 11 B); and the at least one side firing section of the set of side firing sections, resident in the at least one diffusion chamber of the set of diffusion chambers (Wolf, as modified by Seymour: Fig. 11B: optical fibers 702a, b, and c are positioned within leads 904, 905, 906 which are received within corresponding openings in lead 950).
Regarding claim 5, Wolf further teaches wherein at least one reflector of the set of reflectors is comprised of a non-metallic material (Para [0087] “Each of light collimators 1101, 1102, and 1103 in a preferred embodiment, is a cleaved optical fiber at 45 degree to the longitude and axis of the fiber. In a preferred embodiment, the beveled edge of each fiber includes a TiO2 surface cladding which is comprised of nanoparticles embedded in a suitable biologically compatible epoxy”).
Regarding claim 6, Wolf further teaches wherein at least one reflector of the set of reflectors is non-metallic substrate coated with TiO2 (Wolf: Para [0087] “In a preferred embodiment, the beveled edge of each fiber includes a TiO2 surface cladding which is comprised of nanoparticles embedded in a suitable biologically compatible epoxy”).
Regarding claim 9, Wolf further teaches wherein the set of conductors is arranged in an axially aligned radial pattern (figs 11A-11C).
Regarding claim 16, Wolf further teaches wherein an optical fiber of the set of optical fibers is a polymethylmethacrylate material (Para [0065] “The optical fiber composition is preferably a poly (methyl methacrylate)”).
Regarding claim 17, Wolf further teaches a first lead for transmission of a first light signal (Para [0092] “LED 921 converts the voltage to an infrared light signal which travels through flexible lead 905 and is redirected by a light collimator through transparent window 911”); and a second pair of leads for reception of a second light signal (Para [0092] “The reflected light travels down each of flexible leads 904 and 906 to LFC's 923b and 923a, respectively”), but does not explicitly teach a first pair of leads for transmission of a first light signal. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour and Sjostedt to further have a pair of leads for transmission of a first light signal because doing so would have been a duplication of essential working parts. See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 18, Wolf further teaches a first lead for transmission of a first light signal (Para [0092] “LED 921 converts the voltage to an infrared light signal which travels through flexible lead 905 and is redirected by a light collimator through transparent window 911”); and a second lead for reception of a second light signal (Para [0092] “The reflected light travels down each of flexible leads 904 and 906 to LFC's 923b and 923a, respectively).
Regarding claim 19, Wolf further teaches wherein the at least one ferrule of the set of ferrules is bonded to the at least one optical fiber of the set of optical fibers (Para [0082] “Optical fiber assembly 702b includes optical fiber 1115 integrally formed with collet 1112b”).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Seymour and Sjostedt, as applied to claim 3 (for claim 4) and claim 2 (for claim 8), and further in view of Zhu et al. (US 2013/0317572 A1) herein after Zhu.
Regarding claim 4, Wolf in view of Seymour and Sjostedt disclose the surgical lead of claim 3, but does not explicitly disclose a set of internally reflective surfaces; and, at least one internally reflective surface of the set of internally reflective surfaces located at a distal end of the at least one diffusion chamber of the set of diffusion chambers.
However, Zhu discloses in a similar implanted optical lead, a set of internally reflective surfaces (fig. 10: beam splitter prism 64 and Para [0087]); and at least one internally reflective surface of the set of internally reflective surfaces located at a distal end of the at least one diffusion chamber of the set of diffusion chambers (fig. 10: distal most beam splitter 64 at the distal end of the optical fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour and Sjostedt to further include a set of internally reflective surfaces and at least one internally reflective surface of the set of internally reflective surfaces located at a distal end of the at least one diffusion chamber of the set of diffusion chambers as disclosed by Zhu as a way to improve the steering capabilities of the optical features of the lead thereby allowing a more directed treatment.
Regarding claim 8, Wolf in view of Seymour and Sjostedt disclose the surgical lead of claim 2, but does not explicitly disclose wherein a reflector of the set of reflectors further comprises a prism directed toward a window portal of the set of window portals.
However, Zhu discloses wherein a reflector of the set of reflectors further comprises a prism directed toward a window portal of the set of window portals (Para [0087] “Alternatively, the beam splitter 64 may be formed of a partially silvered mirror or a dichroic mirrored prism”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour and Sjostedt to further include wherein a reflector of the set of reflectors further comprises a prism directed toward a window portal of the set of window portals as disclosed by Zhu as a way to improve steering capabilities of the light beam.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Seymour and Sjostedt, as applied to claim 2, and further in view of Daniel (US Patent 4,715,700).
Regarding claim 7, Wolf in view of Seymour and Sjostedt disclose the surgical lead of claim 2, but do not explicitly disclose wherein the set of reflectors is integrated into a reflective panel.
However, in an assembly for controlling light emitted from an optical fiber, Daniel discloses wherein the set of reflectors is integrated into a reflective panel (Column 10 lines 54-60 “Some specialized scattering particle means could be used that produce high light output, such as precisely aligned small cone mirrors, prism mirrors, or the like. Greater light output from an optical fiber light emitting panel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour and Sjostedt to further include the set of reflectors is integrated into a reflective panel as disclosed by Daniel because doing so would allow for enhanced steering of the optical fiber light beam. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Seymour and Sjostedt, as applied to claim 1, and further in view of Li et al. (2008/0195187 A1) herein after Li and  McDonald et al. (US 2010/0256693 A1) herein after McDonald.
Regarding claim 10, Wolf in view of Seymour and Sjostedt disclose the surgical lead of claim 1, but do not explicitly disclose planar lattice shield, adapted to form a heat sink, adjacent the set of leads.
However, in a similar surgical lead, Li discloses a planar flexible lattice shield, adjacent the set of leads (Para [0047] “a shield covering 74, which functions to shield electromagnetic radiation from the lead conductors. In certain embodiments, the shield covering 74 is provided as a polymer-matrix composite. As described herein, the polymer-matrix composite generally includes a polymeric resin 76 having conductive fillers provided therein”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour and Sjostedt to further include a planar flexible lattice shield, adjacent the set of leads, as disclosed by Li as a way to protect the user and the lead from RF energy. 
Furthermore, in a similar implantable medical lead, McDonald discloses a planar heat sink, adjacent the lead (Para [0053] “In at least some embodiments, the inner insulator layer 512 may serve as a heat shield to protect one or more conductors 502 during subsequent processing steps including, for example, thermoforming the outer insulator layer 514 around the inner insulator layer 512”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour, Sjostedt and Li to further include a planar shield, adapted to form a heat sink, adjacent the set of leads as disclosed by McDonald to alter the heat conduction of the leads and to protect the user from burns. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Seymour and Sjostedt, as applied to claim 1, and further in view of Li.
Regarding claims 11 and 12, Wolf in view of Seymour and Sjostedt disclose the surgical lead of claim 1, but do not explicitly disclose a planar flexible lattice shield, adjacent the set of leads, wherein the planar flexible lattice shield is a carbon fiber material.
However, in a similar surgical lead, Li discloses a planar flexible lattice shield, adjacent the set of leads (Para [0047] “a shield covering 74, which functions to shield electromagnetic radiation from the lead conductors. In certain embodiments, the shield covering 74 is provided as a polymer-matrix composite. As described herein, the polymer-matrix composite generally includes a polymeric resin 76 having conductive fillers provided therein”); wherein the planar flexible lattice shield is a carbon fiber material (Para [0036] “As such, using micro-sized carbon in polymer-matrix composites provides a more effective shield as a lead covering in the presence of electromagnetic fields as opposed to metal wire”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour and Sjostedt to further include a planar flexible lattice shield, adjacent the set of leads, wherein the planar flexible lattice shield is a carbon fiber material as disclosed by Li as a way to protect the user and the lead from RF energy. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Seymour and Li, as applied to claim 11, and further in view of Dabney et al. (2014/0296952 A1) herein after Dabney.
Regarding claim 13, Wolf in view of Seymour, Sjostedt and Li disclose the surgical lead of claim 11, but do not explicitly disclose wherein the lattice shield is grounded to an implantable pulse generator by a conductor of the set of conductors.
However, in a similar implantable medical device, Dabney discloses wherein the shield is grounded to an implantable pulse generator by a conductor of the set of conductors (claim 5: “a ground conductor electrically coupled at its one end to the first electromagnetic shield and wherein the other end of the ground conductor is configured to be electrically coupled to a housing of the active implantable medical device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead with the lattice shield of Wolf in view of Seymour, Sjostedt and Li to further include wherein the shield is grounded to an implantable pulse generator by a conductor of the set of conductors as disclosed by Dabney as a way to protect the user and the lead from RF energy. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Seymour, Sjostedt, Li, and Dabney, as applied to claim 13, and further in view of Parsonnet (US Patent 4,541,440).
Regarding claims 14 and 15, Wolf in view of Seymour, Sjostedt, Li, and Dabney disclose the surgical lead of claim 13 and the modified Wolf further discloses grounding to an implantable pulse generator (Wolf fig. 9: leads are grounded to IPF 902) and the planar flexible lattice shield (Li: shield covering 74) further comprises a non-metallic reflective surface (Wolf: Para [0087] “Each of light collimators 1101, 1102, and 1103 in a preferred embodiment, is a cleaved optical fiber at 45 degree to the longitude and axis of the fiber. In a preferred embodiment, the beveled edge of each fiber includes a TiO2 surface cladding which is comprised of nanoparticles embedded in a suitable biologically compatible epoxy”), but does not explicitly disclose wherein at least one lead of the set of leads further comprises a non-metallic conductive layer.
However, in a similar implantable medical lead, Parsonnet discloses wherein at least one lead of the set of leads further comprises a non-metallic conductive layer (Claim 25 “wherein said wire conductors are made of graphite carbon”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical lead of Wolf in view of Seymour, Sjostedt, Li, and Dabney to further include wherein at least one lead of the set of leads further comprises a non-metallic conductive layer as disclosed by Parsonnet to connect to the IPF of Wolf to provide a grounded lead because doing so prevents unwanted charge from dissipating into surrounding tissue. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792